BERDON, J.,
dissenting. I would grant the defendant’s petition for certification to appeal on the following issues:
“ 1. Did the Appellate Court properly conclude that the trial court’s comment about the existence of a criminal conspiracy, made during its jury instruction on accomplice testimony, only implicated general principles of credibility and, therefore, did not merit review under State v. Golding, 213 Conn. 233, 567 A.2d 823 (1989)?
“2. If review is warranted, did the trial court’s comment deprive the defendant of a fair trial?”